McOLELLAN, J.
The following is the indictment in this case, omitting caption and conclusion : ‘ ‘ The grand jury of said county charge that before the finding of this indictment that John Broughton, alias Broaden, alias Broudon, feloniously took and carried away from the storehouse of John Emmons one umbrella, of the value of one dollar and fifty cents, and one pair of shoes, of the value of three dollars, the personal property of John Emmons.
“And the grand jury of said county further charge that before the finding of this indictment John Broughton, alias Broaden, alias Broudon, did buy, receive, conceal or aid in concealing one umbrella, of the value of one dollar and fifty cents, and one pair of shoes of the value of three dollars, the personal property of John Emmons, knowing they had been stolen from the storehouse of John Emmons, and not having the intent to restore it to the owner.” *
The defendant demurred to the indictment on the ground that there was a misjoinder of offenses, in that the first count charged a felony and the second a misdemeanor ; and the overruling of this demurrer is the only matter presented for review,
*105We do not think the demurrer was well taken. To steal goods from a storehouse is felony regardless of the amount of their value. — Code, § 3789. And section 3794 of the Code provides in substance that any person who receives, buys, &c., ‘ ‘any personal property whatever, knowing that it has been stolen, and not having the intent to restore it to the owner, must, on conviction, be punished as if he had stolen it.” The court is of the opinion that the effect of this statute is to punish the receiver, with ■ guilty knowledge, precisely as the thief is punished. The guilty knowledge, of course, must extend in cases like this to the special facts which aggravate the offense of taking and carrying away with felonious intent. It is so alleged here ; the charge in the second count is that the defendant knew the property had been stolen from a storehouse. And being so charged, the defendant, upon conviction, was punishable under the second count as under the first — as a felon.
Affirmed.